FILED
                            NOT FOR PUBLICATION                                 MAR 13 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50163

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00440-SJO

  v.
                                                 MEMORANDUM *
JAIME GARCIA, a.k.a. Cisco, a.k.a.
Sisco, a.k.a. Thumper,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jaime Garcia appeals from the 296-month sentence imposed following his

guilty-plea conviction for conspiracy to possess with intent to distribute




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.1

         Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         However, we remand for the district court to conform the written judgment

to the oral pronouncement of sentence with respect to special condition of

supervised release number nine. Specifically, on remand the district court shall

add to the written judgment the exception regarding the homes of family members

announced at sentencing. See United States v. Allen, 157 F.3d 661, 668 (9th Cir.

1998). Additionally, in light of United States v. Johnson, 626 F.3d 1085, 1091 (9th

Cir. 2010), we remand with instructions to strike the language in special condition

of supervised release number eight that Garcia may not associate with “persons

associated with the Pacoima gang.”




         1
             The written judgment incorrectly indicated that Garcia pleaded not guilty.

                                              2                                   11-50163
Counsel’s motion to withdraw is GRANTED.

AFFIRMED in part; REMANDED to correct the judgment.




                              3                       11-50163